Citation Nr: 1605967	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  09-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a right forearm contusion, to include right biceps muscle tendon rupture and tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982, from January 1986 to May 1986, from November 1990 to June 1991, and from February 2003 to February 2005. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Board video conference hearing, and a transcript of the hearing is of record.

In July 2014, the Board remanded the appeal for further development.  Because the requested development has not been completed, further action to ensure compliance with the remand directives is required, as is further discussed below.  See Stegall v. West, 11 Vet App 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for residuals of a right forearm contusion, to include right biceps muscle tendon rupture and tendonitis.  At the Board hearing, the Veteran asserted that he suffered from a right forearm injury in service and that he currently has residuals resulting from that 2004 injury.

In the July 2014 remand, the Board found that an August 2008 VA examination was inadequate for adjudicating the issue on appeal, and thus, a new VA examination and opinion addressing the Veteran's claimed right forearm disability was warranted.  Accordingly, the Veteran was afforded a new VA examination and opinion in November 2014.

However, the Board finds that the November 2014 examination and opinion are inadequate.  Specifically, the July 2014 remand directives requested that the VA examiner "expressly take into account the Veteran's reports of recurrent right arm pain and related symptoms persisting since his November 2004 in-service injury."  The Board notes that the Veteran asserted at the Board hearing that muscle atrophy resulting from the in-service injury developed over the course of years and months.  See Board hearing transcript at 12.

While the November 2014 examiner noted the Veteran's 2004 injury, the examiner did not expressly take into account the Veteran's reports of recurrent right arm pain and symptoms since the injury.  Instead, in providing rationale for a negative nexus opinion, the examiner only stated that the Veteran did not make complaints of the injury when seeking VA treatment and/or examination in 2006 and 2007.  Because the examiner did not expressly take into account the Veteran's reports of recurrent right arm pain and symptoms since the injury, the Board finds that there has not been substantial compliance with the Board's July 2014 remand directive.  See Stegall.

Furthermore, the November 2014 examiner's report is not consistent with the evidence of record.  Specifically, as supporting rationale for the negative nexus opinion, the examiner reported that the "first mention of a bicep problem isn't until April 2008 when [the Veteran] . . . reports 'muscle fading' the last year."  However, the Veteran's Board hearing testimony (see Board hearing transcript at 6) and review of the Veteran's claims file reveal that a February 2005 report of medical history shows that the Veteran indicated that he had a painful shoulder, elbow, or wrist, specified as a 2004 right elbow contusion.

Apparently because treatment specifically referring to the right "bicep" does not appear in the record until 2008 and because the Veteran's distal bicep tendon rupture is "so obvious to the naked eye," the November 2014 examiner concludes that the Veteran experienced a bicep tendon trauma "well after he exited the military" even though there is no record of such trauma occurring.  Instead, as is mentioned above, the Veteran contends that the right arm damage progressed over a period of years after his 2004 injury, and VA treatment records do not indicate otherwise.  The Board notes that VA treatment notes from an orthopedic surgeon appear to relate the Veteran's chronic distal biceps tendon rupture to his history of having a trailer hitch fall on his flexed right elbow in 2004.  See VA treatment records dated June 17, 2008.  VA treatment records dated May 9, 2008, also appear to relate muscle wasting and biceps defect of the right upper extremity to the 2004 injury.  The evidence of record, to include these two treatment records, does not indicate that the Veteran must have experienced another right arm trauma, as the November 2014 examiner concludes.

The November 2014 examiner also indicated that imaging studies of the Veteran's elbow were performed and the results were available.  The examiner reported that no degenerative or traumatic arthritis was documented and that there were no other significant diagnostic test findings or results.  However, this report is not consistent with VA x-ray reports from April 4, 2008, and showing "degenerative changes involving the right elbow" on right forearm x-rays and "minimal degenerative changes involving the right shoulder and right elbow" on right humerus x-rays.

Therefore, because the November 2014 examiner did not substantially comply with the Board's remand directives and because the examiner apparently based his opinion on an inadequate assessment of the evidence, and thus an incorrect factual premise, the Board finds that the Veteran should be afforded a new VA examination and opinion on remand, preferably from a physician.  See Stegall; Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the remand, relevant ongoing medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  After associating the above records, if any, with the claims file, afford the Veteran a VA examination by an examiner, preferably a physician, with sufficient expertise to determine the nature and etiology of any current residuals of a right forearm contusion.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide a diagnosis regarding the Veteran's right forearm and/or biceps complaints.  Then, the examiner should provide an opinion with respect to any current disorder as to whether it is at least as likely as not (50 percent or greater probability) that it had its onset during, or is etiologically related to, the Veteran's military service, to include consideration of the in-service 2004 forearm contusion, the Veteran's credible Board testimony that he noticed a gradual progression of muscle mass atrophy since that injury, and VA treatment records from May 9, 2008, and June 17, 2008, that appear to relate the Veteran's right biceps tendon problems to that injury.

3.  After the development requested above has been completed to the extent possible, the RO should review the examination report to ensure that it is responsive to the remand directives.  If it does not comply with remand directives, corrective action should be taken.  See Stegall, 11 Vet. App at 268.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




